Case 3:21-cv-01250-N Document 1-5 Filed 05/28/21   Page 1 of 3 PageID 25




                     A-4
                         Case 3:21-cv-01250-N Document 1-5 Filed 05/28/21                                    Page 2 of 3 PageID 26


FORM NO. 353-3 - CITATION                                                                                                                ESERVE
THE STATE OF TEXAS
                                                                                                                                       CITATION

To:     WFAA—TV, INC.
        SERVING REGISTERED AGENT CT CORPORATION SYSTEM                                                                                 DC-21-05553
        1999 BRYAN ST STE 900
        DALLAS TX 75201
                                                                                                                                     JENNIFER TEMPLE
GREETINGS:                                                                                                                                  Vs.
You have been sued. You may employ an attorney. If you or your attorney do not ﬁle a written                                          WFAA-TV, INC.
Answer with the clerk who issued this citation by 10 o'clock am. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken
against you. In addition to ﬁling a written answer with the clerk, you may be required to make initial
                                                                                                                                      ISSUED THIS
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days                    6th day of May, 2021
after you ﬁle your answer with the clerk. Find out more at TexasLaWHelporg. Your answer should be
addressed to the clerk of the 19lst District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                                      FELICIA PITRE
Said Plaintiff being JENNIFER TEMPLE                                                                                             Clerk District Courts,
                                                                                                                                 Dallas County, Texas
Filed in said Court 30th day of April, 2021 against

WFAA-TV, INC.                                                                                                              By: CARLENIA BOULIGNY, Deputy

For Suit, said suit being numbered DC—21-05553, the nature of which demand is as follows:                                        Attorney for Plaintiff
Suit on EMPLOYMENT etc. as shown on said petition, a copy of which accompanies this citation. If                                  JAMIE J GILMORE
this citation is not served, it shall be returned unexecuted.                                                                    BAILEY & GALYEN
                                                                                                                                1300 SUMMIT AVENUE
WITNESS: FELICLA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                       SUITE 650
Given under my hand and the Seal of said Court at ofﬁce this 6th day of May, 2021.                                             FORT WORTH TX 76102
                                                                                                                                       817-276-6000
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                                     jgilmore@galyen.com
                                 .                          ‘    ‘                                                              DALLAS COUNTY
                                           .
                                                                                      “I“MIIIM                                       SERVICE FEES
                               4M ea ﬂ ,        ,
                                                                       ,   Deputy
                                                                                                  .


                                                                                                      2%
                                                                                                      a-I—                             NOT PAID
                                                                                             ‘
                                CARLENIA BOULIGNY
                                                                                    51%;.“
                                                                                                 iii  .._
                         Case 3:21-cv-01250-N Document 1-5 Filed 05/28/21                                Page 3 of 3 PageID 27


                                                             OFFICER'S RETURN
Case No.   :   DC-21-05553
Court No. 191st District Court

Style:   JENNIFER TEMPLE
Vs.
WFAA-TV, INC.

Came to hand on the                         day of                            ,   20            ,   at                 o'clock             .M. Executed at
                                      ,   within the County of                                           at                      o'clock            .M. on the

                     day of                                                            ,   20                     ,   by delivering to the within named




Each in person, a true copy of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same date of delivery.
The distance actually traveled by me in serving such process was                       miles and my fees are as follows: To certify which witness my hand.
                     For serving Citation      $
                     For mileage              $                         of                                County,
                    For Notary                 $                         by                                                                Deputy
                                                   (Must be veriﬁed   if served outside the State of Texas.)
Signed and sworn to by the said                                         before me this                   day of                                 ,   20           ,

To certify which witness my hand and seal of ofﬁce.


                                                                                   Notary Public                                              County
